1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                        UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                               )    No. EDCV 17 – 01750 MRW
11   DESIDERIO FIGUEROA MORENO,                )
12                                             )    [PROPOSED] ORDER AWARDING
           Plaintiff,                          )    EAJA FEES
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND DOLLARS AND 00/100 ($2,000.00) subject to the terms of the
22   stipulation.
23
24         DATE: ___________
                  10/11/2018        ____________________________________
25
                                    HON. MICHAEL R. WILNER,
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
